STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

T&      T    INVESTMENT                   CORP                                                              NO.         2021       CW     0322

VERSUS                                                                                                                      PAGE    1     OF    3


WATKINS,              APC        CPA      AND        JACOB                                           DECEMBER                 30,       2021
WATKINS




In     Re:                Watkins,               APC          CPA        and       Jacob            Watkins,                applying            for

                          supervisory                     writs,           32nd           Judicial                District                Court,
                          Parish          of        Terrebonne,            No.       187922.




BEFORE:                   GUIDRY,           McDONALD,               WELCH,         HOLDRIDGE,              AND      PENZATO,              JJ.


            WRIT          GRANTED.                   The      district             court'       s    March         9,       2021        Amended
Judgment                  which          denied               the      exception                of        peremption                filed           by
defendants,                    Watkins,              APC        Certified             Public            Accountant                and        Jacob
Watkins,              is       reversed.


            Plaintiff,                   T& T        Investment               Corp.,        filed           its         claims          against

defendants                     with         the           Society             of      Louisiana                Certified                  Public
Accountants ("              Society")                      pursuant            to    La.        R. S.      37: 101,                                 on
                                                                                                                           et seq.,
July 25,              2018,  asserting claims                                 against           defendants               for errors                 in
reporting                 the       incorrect                 amount          of     canceled              debt         income           and        in
missing           an           installment                 payment            to     the     Internal              Revenue              Service
pursuant                  to      the          resulting               installment                   agreement.                    La.         R. S.
9: 5604( A)                provides                  that        no       action           for          damages             against             any
accountant                  duly          licensed              under         the     laws           of    this         state,           or
                                                                                                                                                any
firm         as       defined               in       R. S.          37: 71,        whether              based           upon        tort,           or

breach           of        contract,                 or    otherwise,               arising             out       of     an      engagement

to     provide                   professional                   accounting                service             shall           be        brought
unless            filed             in     a        court       of       competent              jurisdiction                     and      proper

venue            within              one         year           from       the        date           of       the        alleged               act,

omission,                 or     neglect,                or    within          one    year           from     the        date       that        the
alleged           act,            omission,                or    neglect             is    discovered                  or     should           have
been         discovered;                    however,             even         as     to     actions            filed             within         one

year from the date of such discovery,                                                      in       all    events           such        actions
shall        be       filed at              the          latest       within          three          years        from the              date        of
the     alleged                act,        omission,                or    neglect.                  The     one         year      and        three
year        time          limitations                    applicable             to     suits          against            an      accountant
are      peremptive.                           Ascension                 School           Employees               Credit           Union            v.

Provost,              Salter,               Harper &                Alford,          L. L. C.,            2004- 1227 (              La.       App.
1st     Cir.              6/ 10/ 05),               916       So. 2d      252,        256.            Pursuant              to      La.        R. S.
37: 105,          a       claimant'             s    filing with the                      Society           shall           be    deemed            as
claimant'             s    exercise                 of    his       right       to     seek          judicial            cognizance                 of

such        claim.



            If    evidence                 is       introduced            at       the     hearing on the peremptory
exception,                  the          district             court'      s     findings              of      fact          are     reviewed

under            the           manifest
                                                         error -clearly              wrong    standard  of                              review.

Deloitte              Tax        LLP      v.        Amedisys,            Inc.,       2016- 1380 ( La. App,                          1st        Cir.
5/ 16/ 18),               2018        WL       2540437 (            unpublished),                    writ     denied,              2018- 0993
 La.        10/ 8/        18),        253       So. 3d        794.        While           prescription                  and      peremption
are     different                   but        similar          legal          concepts,              the     same          rules         govern

the     burden                 of      proof             on     exceptions
                                                                                          raising           the         objections                  of

prescription                     or      peremption.                     The       exceptor               bears         the       burden            of

proof        at       the         trial             of    the       exception.             However,               if     peremption                 is
evident            on            the        face          of the       pleadings ( or                   in this          case,          on    the
                                          STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT


                                                                                                                       No.          2021     CW        0322
                                                                                                                                     Page         2    of     3


        face           of    the           claims              submitted                    to       the       Society),                  the         burden
shifts       to        the        plaintiff                    to          show           the        action           is       not        perempted.

Id.


        With           regard              to           plaintiff'               s     claim            against                defendants                   for
errors        in  reporting                              the            incorrect                 amount              of        canceled                   debt
income,       based on  the                             evidence                presented                 to     the        district                  court,

the    claim           arose           from             the    income                included by defendants                                  in        their
preparation                 of        plaintiff'                   s      2014         income             tax         return,             which             was

filed        on    May           19,           2015.                   Accordingly,                   we       find            this        claim            was

perempted by                 the           three          year            peremptive                  period.                  As     a    period             of

peremption,                 if    a        claim              is        not      filed           within              three          years             of    the

alleged           act,           it        is        extinguished                          by     peremption,                      regardless                 of

whether           or    not           it        was       filed                within           one       year         from           the       date          of

discovery.              Bel        v.          State           Farm            Mutual            Auto.           Ins.          Co.,         2002- 1292
 La.    App.           1st        Cir.             2/ 14/ 03),                 845         So. 2d         377,        380,          writ          denied,
2003- 0733 (            La.            5/ 30/ 03),                      845      So. 2d              1057 (          applying               La.            R. S.
9: 5606,      applicable                       to       insurance                agents,              which           contains              identical
peremption              language                   to    La.           R. S.     9: 5604).


        With       regard                 to       plaintiff' s                  claim            against             defendants                  for       the
missed        installment                          payment,                the         claim           filed           with           the         Society
states        that           an        employee                    of      defendants                   emailed                Billy        Coyle,                a

principal          of        plaintiff,                       on        June         13,        2017,       and        informed              him           that
she    missed           the           February                 2017            installment                 payment.                   This            claim,

filed        with           the           Society              more            than         one        year           after           that            email,

appears           to     be       perempted                        on      its         face.               Plaintiff                  argued               that
defendants              did       not          inform              it      that        late          and missed                 payments               would
result       in        additional                       penalties                and        interest.                     We       note     that            the
evidence           included                    a     notice               of     intent              to     terminate                 installment
agreement              from       the              Internal                Revenue              Service              to     plaintiff                  dated
June    5,        2017           which             outlines                    the     taxes,             penalties                 and      interest
 due         immediately"                           as         a          result                of        the         overdue                payment.

Nevertheless,                     in       malpractice                          cases,               courts           have          consistently
held    that           there          is        no       requirement                       that       the      amount              of damages be
certain           before              a    plaintiff                      should            be        aware           of       a     claim.                 See
Delahaye           v.        Plaisance,                       2007- 1697 (                  La.        App.           1st          Cir.      5/       2/ 08),
2008     WL        2065927 (                       unpublished),                          writ        denied,                  2008- 1177 (                 La.
9/ 19/ 08),            992        So. 2d                945,            which          was        decided              in          the      realm             of

prescription                 in        a       legal           malpractice                      case
                                                                                                            alleging                the      attorney
failed        to        advise             of           the        tax          consequences                     of        acceptance                   of        a

settlement,                 and           the           court            held          that          the        fact           that         an         exact

amount       of        tax        liability                    was         not        yet        determined                 was       irrelevant,
as     there           is        no        requirement                         that         the         quantum                of      damages                be
certain           or     that they be  fully incurred,                                                         or      incurred                 in         some

particular             quantum, before the plaintiff has                                                         a    right          of action.

        For       the        foregoing
                        reasons, we find that the district court
was manifestly erroneous in concluding that there were issues as
to discovery of the acts asserted by plaintiff which precluded
granting           the            exception                        of          peremption.                           The           exception                  of
peremption              filed              by        defendants                      is     granted,                 and       the        claims              of

plaintiff,              T&        T        Investment                     Corp.,            asserted                 against          defendants,
Watkins,          APC        Certified                    Public               Accountant                 and        Jacob          Watkins,                are
dismissed.
                                  STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT


                                                                          No.    2021    CW   0322
                                                                                  Page    3   of   3



                                                        JMG
                                                        im
                                                        AHP


           Welch       and    Holdridge,       JJ.,    dissent   and   would    deny    the   writ


application             on the         showing made.




COURT       OF    APPEAL,         FIRST    CIRCUIT




IZEJ). /

    ww
       DEPUTY
                  L:w  CL   RK    OF   COURT
                 FOR    THE      COURT